An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
or

NEVADA

co; ream 4%

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

WALTER KANEEKI CLARK, No. 6667’].
Appellant,
vs. m
THE STATE OF NEVADA, g» E L E 3
Respondent.
Jﬁai‘i 29 2815
ORDER DENT/YEW? REHEARING
Rehearing denied. NRAP 40(0).
It is so 0RDERED.1
/ iii/k % 7 OJ;
Hardest}?
._ , J.
Douglas

 

cc: Eighth Judicial District Court, Dept. 20
Law Office of Lisa Rasmussen
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk
Walter Kaneeki Clark

11f appellant believes that he has been deprived of his direct appeal
due to ineffective assistance of counsel or other interference, he must ﬁle a
poet-conviction petition for a writ of babe-as corpus under NR8 chapter 34
in the district court. See also NRA? 4(0).

V3” 811’